DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on May 18, 2021. Claims 1-5, 7, and 10-33 are pending. The indefiniteness rejections of claims 4-6, 7-9 and 11-12 are withdrawn due to the amendment. Note that the amendment raises additional indefiniteness issues.

Response to Arguments
Applicant’s arguments, see page 12, filed May 18, 2021, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn due to the incorporation of claim 6 into claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 10-14 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11-14, recite the limitation "the constraint member comprising at least one of (i) a hook member… or (ii) a laterally extending shaft therein….", and further the limitation “wherein the bore is arranged to receive the shaft therein, with the shaft having a length greater than a distance between the 
	Claim 1 further recites “a flange engaged with at least one of the opposed ends” in line 13. It is unclear whether the claim is reciting a single flange that engages with different ends, or whether there are two flanges that engages with each end. Note claim 2, line 3 further recites “the flange”, claim 4, line 4, recites “the flange”, claim 11, line 4 recites “the flange”, and claim 11, line 6, recites “the flanges”. It is unclear whether “the flange” is referencing each flange engaging each end of the shaft or multiple flanges. Additionally, the recitation of “the flanges” in claim 11 appears to lack antecedent basis.
	Claim 13 further recites “an inverted hook”, however since claim 1 previously set forth the alternative of “(i) a hook member”, it is unclear whether the “an inverted hook” is further limiting the “a hook member”, or whether the inverted hook of claim 13 is a separate element than the hook member of claim 1.
	Claim 32, lines 7-11, recites the limitation "the constraint member comprising at least one of (i) a hook member… or (ii) a laterally extending shaft therein….", and further the limitations (1) “wherein the constraint member comprises the laterally extending shaft” in lines 16-17 and (2) “wherein the constraint member comprising the hook member being an inverted hook member” in lines 21-22. Accordingly, it is unclear whether the claim is positively reciting both alternatives, or whether applicant is intending for specific limitations being optional. The Examiner is interpreting the claim as positively reciting both alternatives. 
	Claim 32 further recites “a flange engaged with at least one of the opposed ends” in line 9. It is unclear whether the claim is reciting a single flange that engages with different ends, or whether there are two flanges that engages with each end. Note claim 32, line 17 further recites “the flange”, and claim 32, line 19 further recites “the flanges”. It is unclear whether “the flange” is referencing each flange engaging each end of the shaft or multiple flanges. Additionally, the recitation of “the flanges” appears to lack antecedent basis.
	Claims 2-5, 7, 10-14 and 33 are indefinite based on their dependence on the above claims.
Allowable Subject Matter
Claims 15-31 are allowed.
Claims 1-5, 7, 10-14 and 32-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 28 have been amended to incorporate allowable subject matter of claim 6, and claim 32 has incorporated allowable subject matter of claim 8. Note that although claim 1 is broader than the original dependent claim 6 since the claim is structured in alternative form, Delaney (US 2018/0362173) does not fairly teach the limitations of claim 1. More specifically, Delaney teaches spaced apart fittings 682 engaged with the fancowl and extending outward therefrom to respective distal ends (Fig. 6B), and a reinforcement (ex. 684) disposed between the fittings about the distal ends thereof”, however Delaney does not fairly a separate hook member or a laterally extending shaft having opposed ends in conjunction with spaced apart fittings and reinforcement. Do (US 2013/0140832) is cited for a teaching of a latch with spaced-apart fittings (16) engaged with a casing and extending outward therefrom to respective distal ends, and a reinforcement (12), the fittings and the reinforcement cooperating to define a bore (for rivet 44) extending therethrough (Fig. 3), and additionally a laterally extending shaft having opposed ends and a flange engaged with at least one of the opposed ends (44), arranged to limit lateral movement of the retention member in relation to the first fitting, wherein the bore is arranged to receive the shaft therein, with the shaft having a length greater than a distance between the fittings (Fig. 3). However, it is unclear how to incorporate this type of support into the arrangement of Delaney and the motivation for such a combination. Note that claim 28 recites similar language to the shaft alternative of claim 1, and is also not fairly taught by the prior art.
	Examiner Prager suggested specific language to place the claims in condition for allowance. Attorney Anderson decline the proposed claim amendment on July 15, 2021. Additional issues have been raised for claim 13 and 32, however the suggested language in claim 1 may be helpful to overcome the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JESSE M PRAGER/Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                            
7/22/2021